Citation Nr: 1728236	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-47 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, for accrued benefits purposes.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), for accrued benefits purposes.  

3.  Entitlement to service connection for residuals of a head injury manifested by memory loss, claimed as traumatic brain injury (TBI), for accrued benefits purposes. 

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes. 

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes. 

6.  Entitlement to service connection for a bilateral wrist disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

7.  Entitlement to service connection for upper gastrointestinal (UGI) disorder, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

8.  Entitlement to service connection for rib fractures, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

9.  Entitlement to service connection for a skull disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

10.  Entitlement to service connection for splenectomy, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

11.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to renal cell carcinoma, for accrued benefits purposes. 

12.  Entitlement to service connection for hypertension, to include as secondary to renal cell carcinoma, for accrued benefits purposes.  

13.  Entitlement to service connection for a low back disorder, for accrued benefits purposes.  

14.  Entitlement to service connection for the cause of the Veteran's death.  

15.  Entitlement to nonservice-connected death pension benefits. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. D. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to June 1996 and from October 2003 to March 2005. The Veteran also had more than seven years and six months of service in the Army Reserves. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which in part granted service connection for tinnitus and for bilateral hearing loss, which were assigned, respectively, initial 10 percent and noncompensable disability ratings.  Service connection was previously granted for residuals of a fracture of the right 5th metacarpal which was assigned a noncompensable disability rating.  These were the Veteran's only service-connected disabilities.  A transcript of the videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2013 is of record.  

The Board remanded this case in October 2014 for additional development and for readjudication of the claim for death pension benefits in light of additional evidence submitted at the videoconference.  This was done and the appellant was notified of the continued denial of death pension benefits based on her receipt of excessive income by RO letter of April 21, 2016.  

The 2014 Board remand also stated that the claim for service connection for a low back disorder, for accrued benefits purposes, had not been adjudicated by the RO and, so, remained pending.  This claim was addressed in the February 2016 Supplemental Statement of the Case (SSOC).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Renal cell carcinoma first manifested years after discharge from the Veteran's last period of active duty; was unrelated to any period of military service and to any potential exposure to chemicals or toxins or any ionizing radioactive material; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.  

2.  An acquired psychiatric disorder, specifically the Veteran's depressive disorder first manifested years after discharge from the Veteran's last period of active duty; was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; was not proximately due to or aggravated by a service-connected disorder; and the preponderance of the evidence demonstrates that a depressive disorder developed due to the Veteran's postservice fatal renal cell cancer and that the Veteran did not have PTSD.  

3.  Chronic residuals of a head injury manifested by memory loss, claimed as TBI, were not shown.  

4.  A chronic bilateral ankle disability was not shown to have manifested during any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.  

5.  A chronic bilateral knee disability was not shown to have manifested during any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder; and arthritis of the knees was first demonstrated years after the Veteran's last period of military service.  

6.  A bilateral wrist disability was not shown to have manifested during any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.

7.  A chronic UGI disorder was not shown to have manifested during any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.  

8.  Residuals of rib fractures first manifested years after discharge from the Veteran's last period of active duty; were unrelated to any period of military service; were not an undiagnosed or medically unexplained illness; were not proximately due to or aggravated by a service-connected disorder; and the preponderance of the evidence demonstrates that rib fractures developed years after all periods of military service due to metastasis of the Veteran's fatal renal cell cancer. 

9.  A skull disability was manifested only by lesions of the skull and first manifested years after discharge from the Veteran's last period of active duty; was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; was not proximately due to or aggravated by a service-connected disorder; and the preponderance of the evidence demonstrates that lesions of the skull developed years after all periods of military service due to metastasis of the Veteran's fatal renal cell cancer. 

10.  The Veteran had a splenectomy years after all periods of military service due to surgery for his fatal renal cell cancer and it was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.  

11.  ED developed years after discharge from the Veteran's last period of active duty; was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder.  

12.  Hypertension developed years after discharge from the Veteran's last period of active duty; was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder. 

13.  A chronic low back disorder was unrelated to any period of military service; was not an undiagnosed or medically unexplained illness; and was not proximately due to or aggravated by a service-connected disorder. 

14.  At the time of the Veteran's death in February 2009 due to renal cell cancer, he was service-connected for tinnitus, rated 10 percent disabling, and noncompensable ratings were assigned for bilateral hearing loss and residuals of a fracture of the right 5th metacarpal; and the preponderance of the evidence establishes that his terminal renal cancer first manifested years following separation from his last period of service, and there was no medical relationship, or nexus, between the fatal renal cancer and either military service, exposure to anything during service, or any service-connected disability; and a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  

15.  The appellant's income exceeds the applicable statutory levels for the annualized periods in which the income was received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

3.  The criteria for service connection for residuals of a head injury manifested by memory loss, claimed as TBI, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

4.  The criteria for service connection for a bilateral ankle disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

5.  The criteria for service connection for a bilateral knee disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

6.  The criteria for service connection for a bilateral wrist disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

7.  The criteria for service connection for a UGI disorder, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

8.  The criteria for service connection for rib fractures, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

9.  The criteria for service connection for a skull disability, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

10.  The criteria for service connection for splenectomy, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).

11.  The criteria for service connection for ED, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

12.  The criteria for service connection for hypertension, to include as secondary to renal cell carcinoma, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

13.  The criteria for service connection for a low back disorder, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1117, 1154(b), 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.317, 3.1000(c) (2016).  

14.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).  

15.  The appellant does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in November 2008 to the Veteran.  VA's duty to notify the appellant, following the death of the Veteran was done by RO letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, by RO letter of January 22, 2009, the Veteran was informed that the RO was unable to obtain all of his service treatment records (STRs) of his service from October 1, 2003, to March 11, 2005.  Otherwise, the Veteran's available STRs and his service personnel records are of record.  

The Veteran's postservice private clinical and VA treatment records are on file.  The RO took the appropriate steps to verify the Veteran's PTSD stressors.  The Veteran was scheduled for VA examinations in February 2009 in conjunction with his claims but he was unable to attend because he was hospitalized due to renal cell cancer.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  The videoconference in April 2013 focused on the elements necessary for claim substantiation and the appellant, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require preadjudication of a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Neither the appellant nor her representative has alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2). 

At the videoconference additional evidence was submitted.  Thereafter, the case was remanded to readjudicate the claim for death pension benefits and to obtain medical opinions addressing the other claims in this case.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

Service personnel records show that the Veteran was awarded the Army Commendation Medal for his service from August 15, 1986 to June 30, 1987, from January 1, 1998 to May 27, 1998, and from March 3, 1989 to March 2, 1990.  He was awarded the Army Achievement Medal for service from August 24, 1983 to August 15, 1986.  He was awarded the Bronze Star Medal for service from January 17, 1991 to March 1, 1991, for meritorious achievement.  Records also show that he was recommended for an award for service from March 1, 2004, to February 28, 2005, during Operation Iraqi Freedom II, for performance of duties despite being in a combat zone.  

The Veteran's DD 214 of his first period of active duty in the U.S. Army shows that his military occupational specialty was water treatment specialist.  His decorations included the Bronze Star Medal, National Defense Service Medal, the Armed Forces Expeditionary Medal, and Southwest Asia Service Medal with 2 Bronze Service Stars.  He had served in Southwest Asia from August 1990 to October 1991, he served in Somalia from January to April 1993, and he was awarded the Kuwait Liberation Medal, and Driver and Mechanic Badge.  

The Veteran's DD 214 of his second period of active duty in the U.S. Army shows that his military occupational specialty was motor transport.  His decorations included the Bronze Star Medal, Armed Forces Expeditionary Medal, Global War on Terrorism Expeditionary Medal, Global War on Terrorism Service Medal, and Southwest Asia Service Medal with 2 Bronze Stars.  He served in Operation Iraqi Freedom from March 2003 to January 2005 and served in a designated imminent danger pay area.  He was awarded the Kuwait Liberation Medal, and Driver and Mechanic Badge.  

Examination in August 1983 for enlistment in the Army noted a laceration scar on the Veteran's mid-back and left thigh.  In an adjunct medical history questionnaire he reported having had a broken left forearm in 1962 and a broken left ankle in 1963.  

In March 1984 the Veteran sustained a contusion of the left great toe.  Also in that month he was seen for left knee pain after a 7 mile run.  It was suspected he had chondromalacia patella without effusion.  In September 1984 he complained of having left foot pain of 2 weeks duration.  In October 1984 he sustained a back strain after heavy lifting but had no nausea, diarrhea, abdominal pain, dysuria or radiation of pain.  In April 1985 he complained of traumatic pain in the right wrist, right shoulder, and left knee but an examination was negative as to these joints, and the assessment was arthralgia.  In June 1985 he was seen for a painful right foot for a resolved fracture of the 5th metatarsal.  He was seen for the flu in August 1985, at which time he also complained of back pain. 

In May 1986 the Veteran was seen for left foot pain after stepping on a rock while running.  He had tenderness of the upper part of the left foot and the left ankle.  The assessment was a strained ligament or tendon.  In July 1988 he had an acute right knee strain while playing softball.  In September 1988 he had a vasectomy.  Also September 1988 clinical records reflect a diagnosis of ligamentous injury and that a meniscal injury was to be ruled out [but the affected knee was not specified].  In October 1989 he was seen for a fracture of the right 5th metacarpal sustained when he punched a wall locker.  

In January 1990 the Veteran was seen after a twisting injury of his left knee.  He had questionably injured the left knee one year earlier.  After an extensive physical examination the assessment was a sprain of left collateral ligament, although a torn lateral meniscus was to be ruled out.  He was given a 30 day Physical Profile in January 1990 limiting his activities due to a sprain of the left biceps femoris, and left collateral ligament, with a tear of the lateral meniscus to be ruled out.  In February 1990 the left knee was improved and the assessment was status post strain of the biceps femoris.  

In May 1990 the Veteran had diarrhea, as well as neck and low back pain, and the assessment was that he had an intestinal virus.  In July 1990 he had bodily aches and stomach pain due to a viral syndrome.  In May 1991 he was seen for secondary ulceration of the right lower leg from a probable spider bite.  He was seen in August 1991 when he twisted his low back and the assessment was a muscle strain.  In April 1992 he sustained a contusion of the right foot.  

The Veteran was seen on March 24, 1994 for head trauma when his head hit a door.  There was no loss of consciousness or visual disturbances.  After an examination the assessment was a scalp injury.  In December 1994 he was seen for pain of the right wrist, right shoulder, and left knee, and the assessment was tendinitis.  

In January 1995 the Veteran complained of chest pain after exertion with associated lightheadedness.  He was noted to be obese and smoke 2 packs of cigarettes daily.  Past chest X-rays and EKG had been unremarkable.  He also complained of multiple myalgias.  In December 1995 the Veteran was seen for chest pain and multiple myalgias after running four miles.  It was noted that he was obese and smoked.  Left wrist X-rays in December 1995 found no abnormality.  

X-rays in January 1996 of the Veteran's sacroiliac joints demonstrated minimal sclerotic change which was asymmetric in the iliac side of the right "A-C" joint which might support a finding of sacroiliitis, and clinical correlation was recommended but there were no erosive changes or osteophyte formations, and no evidence of fracture.  

A January 1996 STR reflects that the Veteran complained of having had pain for the last 3 months in his joints, i.e., the wrists, shoulders, and hips when running.  His military occupational specialty involved water purification.  The assessments included that "seronegspondyloarthropathy" was to be ruled out.  Also in January 1996 he fractured the 5th toe of his left foot.  

The Veteran was seen in February 1996 for polyarthralgias involving the low back, right shoulder, and right wrist.  An examination was most consistent with mild right subdeltoid bursitis and right DeQuervain's tendinitis.  There was current no supportive evidence for diffuse inflammatory disease or spondyloarthropathies.  Early sacroiliac changes on X-rays were somewhat nonspecific, especially in light of a negative bone scan and negative "ESR" in the past.  The Veteran reported having injured his left knee in 1989 and since then had had swelling, which was usually transient, after running.  A whole body scan of the head through the feet revealed symmetric distribution of radiotracer material in the bony structures, with moderate to marked uptake in the left 5th toe but otherwise no definite foci of abnormality uptake.  The impression was no significant joint inflammation or bony changes and the findings in the left 5th toe were consistent with a known fracture.  

An April 1996 STR reflects that the Veteran had a positive ANA test, unlike his earlier ANA test which was negative, but meant that he should be followed-up at a rheumatology clinic.  He was encouraged to see a dermatologist for subtle skin changes on his forehead because this could be a clue to an underlying illness or arthritis.  

An April 1996 report shows that laboratory results from the Rheumatology Clinic at Walter Reed were, overall, good.  His "ESR" and "CRP", which were tests for any significant inflammation, were normal and other than a slightly elevated white blood cell count, his blood counts were normal.  The only significant abnormality was a positive "ANA."  This was a test for certain autoimmune diseases, like systemic lupus or other unusual kinds of arthritis.  His prior ANA was negative and now was new positive.  When it alone was abnormal, it was a rather nonspecific test and did not necessarily mean that he had lupus or any similar disease; however, it did mean that he should be seen again in the Rheumatology Clinic for a follow-up visit, preferably in 2 to 3 months.  If he continued to have joint pains, despite taking medication, etc., he was encouraged to contact the Rheumatology Clinic for a follow-up appointment.  Also, the subtle skin changes he had noticed, e.g., on his forehead, had been discussed and he was encouraged to make an appointment with a Dermatologist for a consultation.  Even subtle rashes could sometimes be a clue to an underlying "illness/arthritis."  

On examination in May 1996 for separation from the Veteran's first period of service it was reported that he had multi-joint polyarthritis, for which he was given a profile of "P2."  However, the report of the actual physical examination reflects that the Veteran had no relevant abnormality.  In a May 1996 medical history questionnaire in conjunction with an examination for separation from the Veteran's first period of military service he reported having or having had swollen or painful joints, a trick or locked knee, depression or excessive worrying, recurrent back pain, and arthritis, rheumatism or bursitis.  It was noted that he had been seen at Walter Reed Hospital in March 1996 for joint pain and now took medication for polyarthropathy.  He reportedly had had broken toes, fingers, and left ankle.  He had twisted his left knee on three occasions and often had swelling after long runs.  He had clicking and moderate pain in his right wrist when doing pushups.  He had had a consultation for his low back pain.  

The Veteran was seen at a private emergency room in June 1998 for right flank pain of 2 weeks duration and episodic right testicular pain for 1 1/2 weeks.  His blood pressure was 137/92.  The diagnosis was acute pyelonephritis and the discharge instructions were "[p]y[e]lonephritis (Kidney Infection)."  

The Veteran was hospitalized for several days in December 2000 at the Cumberland County Hospital System, Inc., for upper abdominal and lower chest pain associated with nausea, vomiting, and heartburn.  He reported having the flu for the past week, which had been resolving.  He was a mechanic in a water plant at Ft. Bragg, and smoked at least 2 packs of cigarettes daily for the last 30 years.  At admission his blood pressure was 147/84.  He admitted having occasional indigestion and heartburn, for which he took Tums a few times weekly, and his dyspeptic symptoms were usually provoked by eating fatty or large meals.  Shortly after admission he had an episode of rectal bleeding.  An abdominal ultrasound showed borderline splenomegaly but was otherwise unremarkable.  An EGD revealed a 4 mms. umbilical mucosal nodule in the esophagus, probably a small leiomyoma, and mild diffuse gastritis.  A colonoscopy revealed 3 sessile polyps.  The discharge diagnoses were abdominal pain of unclear etiology, hemorrhoidal rectal bleeding, and tobacco abuse.  

A Report of Medical Examination in January 2001, during the Veteran's service in the North Carolina National Guard shows that he had a 1.5 cms. node or cyst on the right side of his neck.  An adjunct medical history questionnaire shows that he reported that he had been hospitalized in December 2000 for chest and stomach pain.  While his cardiac status was determined to be satisfactory it was found that he had a stomach parasite for which he was to be treated in January 2001.  It was noted that he had a history of right ankle pain and swelling after running, and a left ankle fracture.  He was being worked up for a possible tumor in his stomach and the right side of his neck.  He reported that he did not know if he had or had had recurrent back pain or any injury.  

An October 2003 Health Questionnaire for Dental Treatment shows that the Veteran reported having had chest and stomach pain in 2001 due to either polyps or parasites which had resolved and he now had no current problems.  

A January 2005 Report of Medical Assessment reflects that he had been treated for pain of the back and neck, and a skin rash.  

A January 2005 Post Deployment Health Assessment record shows that, having been called up from the National Guard, the Veteran had arrived in Iraq on February 29, 2004 and departed on January 11, 2005.  He had had headaches, muscle aches, back pain, and swollen or stiff or painful joints, and he felt tired after sleeping, and he had difficulty remembering.  He also reported having seen enemy and civilians killed or dead, and had felt in great danger of being killed.  He had not engaged in direct combat during which he discharged his weapon.  In the last 2 weeks he had not had little interest or pleasure in doing things, felt down, depressed or hopeless, or had thought that he would be better off dead.  He had not had an experience that was so frightening that in the last month he had had nightmares; was constantly on guard, watchful or easily startled; or felt numb or detached from others.  He also reported that while deployed he often had been exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, "JP8" or other fuels, sand and dust.  He had sometimes been exposed to "DEET" insect repellant applied to skin, pesticides used to treat uniforms, pesticide strips, solvents, and industrial pollution.  He did not think that he had been exposed to any chemical, biological or radiological warfare agent during his deployment.  He was not currently on a profile or light duty.  His only concerns were dry skin and lesions of his upper extremities and decreased hearing.  

In an undated sworn statement the Veteran attested to exposure to loud noise during 10 months of deployment in Iraq from 50 caliber machineguns mounted on vehicles.  He had been in 90 combat convoys and now had hearing loss and tinnitus. 

The Veteran was discharged from the North Carolina Army National Guard in October 2005.  

Records from the Cape Fear Valley Health System show that in December 2006 the Veteran was hospitalized with flu-like symptoms, including general body aches.  He was prescribed Levaquin, Ibuprofen for pain, and Phenergan for vomiting.  He did not have a past history of hypertension, and his blood pressure readings were within normal limits.  The clinical impression was right lower lobe pneumonia. 

Private clinical records show that in January 2007 the Veteran had had fatigue, fever, chills, nausea and a headache since mid-December.  Chest X-rays revealed possible pneumonia, which was the assessment.  

The Veteran was hospitalized at Cape Fear Valley Health System in August and September 2008, and the admitting diagnoses were right flank pain, hematuria, and testicular pain; hypertension; benign prostatic hypertrophy; hyperlipidemia; and erectile dysfunction.  The discharge diagnoses included a left renal mass; right 9th rib fracture; and pulmonary embolus/tumor thrombus in lung.  At admission he reported having had right flank for the last 2 weeks and testicular pain for the last couple of days.  He had a history of hypertension, for which he was taking medication.  He had had some erectile dysfunction.  He had smoked 2 packs of cigarettes daily for the last 30 years.  At the time of a renal consultation he reported having had problems for the last 6 months or so with hypertension and fatigue.  A few weeks earlier he had developed soreness of the right ribs and intermittent left testicular pain.  Another clinical record noted that he had had hypertension only for the last 6 months.  The impressions included hypertension of recent onset, possibly related to renal cell carcinoma, and left testicular pain, probably related to a tumor thrombus in the renal vein.  A CT scan revealed an enlarged left kidney, and a lesion at the 9th rib appeared to be a pathological fracture, and abnormality at the left 2nd rib and in the parieto-occiptal region, which likely corresponded to metastases.  A left renal arteriogram was compatible with a malignancy, as in primary "hypernephroma."  It was felt that he most likely had renal cell carcinoma.  A whole body scan indicated that the abnormality at the left parieto-occiptal bone was suspected to be a metastatic lesion.  There was mild suspected arthritic uptake in the knees and nonspecific uptake at the right calcaneus.  No other sites of suspected bony metastases were identified.  An abdominal and pelvic CT scan found that the left kidney mass measured between 6 and 7 centimeters (cms.).  After a consultation the impressions included probable renal cell carcinoma with apparent metastatic disease to the right 9th rib; hypertension of recent onset, possibly related to renal cell carcinoma; and intermittent left testicular pain, probably related to a tumor thrombus in the renal vein.  A left nephrectomy was recommended, even in the presence of metastatic disease, to improve a response to subsequent systemic chemotherapy.  It was strongly recommended that the Veteran stop smoking.  

The Veteran was admitted to the Duke University Medical Center in September 2008 for a left renal mass.  He had a 6 months history of hypertension, fatigue, and left testicular pain.  He had a one month history of hematuria and abdominal pain.  A CT scan had revealed a left renal mass.  A bone scan had revealed abnormality activity at the right 9th rib, which was probably a pathologic fracture, and more subtly at the left 2nd rib.  He also had erectile dysfunction.  He underwent a left nephrectomy and splenectomy for a massive tumor.  The discharge diagnoses were left renal carcinoma, conventional clear cell, now status post (SP) nephrectomy; hypertension; post splenectomy syndrome.  

The Veteran's original claim for VA compensation benefits, VA Form 21-526, Application for Compensation and/or Pension, was received on October 13, 2008.  In pertinent part, he claimed service connection for renal cancer, hypertension, erectile dysfunction, splenectomy, cancer of the skull and ribs, TBI residuals, memory loss, combat PTSD and depression, disorders of the low back, wrists, knees, and ankles, UGI problems, and right hand injury residuals.  He reported that he had worked for more than 20 years in the Army with chemicals involved in water purification systems which were known to cause cancer.  

An October 15, 2008 VAOPT record reflects that the appellant reported that the Veteran's physician had stated that his renal cancer was more than 2 years old, and she and the Veteran were waiting for documentation from Duke University to confirm this and possibly connect it to his military service.  He had been deployed during Operation Desert Storm and worked in water purification.  Later, with the National Guard he worked hauling uranium.  An October 23, 2008, VAOPT record reflects that the Veteran had a history of depression, having been on medication for it during his recent hospitalization, but no medication was ordered when discharged from that hospitalization.  A TBI screening shows that he was not diagnosed with TBI during his military deployment.  During service he had experienced an IED and rocket propelled grenade but he denied having any symptoms immediately afterwards.  

In an October 21, 2008 statement Dr. P.W., a Professor of Surgery/Urology and Associate Professor of Pathology at Duke University Medical Center, reported that the Veteran had had resection of a massive renal tumor.  He stated that: 

I was asked how long it had been there.  While there certainly is biologic variability, the size of this lesion strongly suggests that it likely has been there for years.  It is regrettable that it was not picked up earlier while he was in the military when it could have been more easily managed with less extensive surgery.  

An October 2008 CT body scan from the Cape Fear Valley Health System in October 2008 revealed a lytic lesion within the right supra-acetabular iliac bone, and the right 9th rib.  A Medical Oncology Evaluation Note from the Cape Fear Valley Health System in November 2008 noted that the Veteran had received Aredia for hypocalcemia, and had a flare-up of pain in his bones and joints following an infusion of Aredia.  A November 2008 CT scan of the Veteran's head revealed areas of calvarial metastatic involvement, the largest of which was at the left parietal calvarium, and there were several smaller calvarial metastatic lesions at the left parietal and right parietal regions.  

A November 17, 2008 VAOPT record shows that VA personnel called the Veteran at home and he wanted to have documentation in his records that while in Iraq he was exposed to chemical and Uranium which he thought might be related to his cancer.  

Attached to VA Form 21-0781, Statement in Support of Claim for PTSD, in November 2008 the Veteran related four inservice stressful incidents.  In one incident in 2004 an improvised explosive device (IED) detonated when he was in Iraq cracking the windows of the fuel truck he was in and injuring other soldiers.  Also in Iraq in 2004 mortars were fired into his compound and came close, blowing out the windows of his hootch.  In another incident in1993 to 1994 in Somalia, outside of Mogadishu, his convoy was surrounded by many people and his unit was ambushed.  In a fourth incident, in Iraq, while in a guard tower he, and others, fired upon unarmed civilians, killing the civilians.  

In a November 2008 statement Dr. K. R. M. reported that the Veteran was being treated for advanced renal cell cancer (kidney cancer).  He had had a large tumor removed and had been found to have several bone lesions, which were sites of metastases from his kidney cancer.  These were not primary bone lesions but metastatic deposits from kidney cancer.  He was getting ready to start chemotherapy.  

By letter in January 2009 the appellant stated that the Veteran had not felt well since the 1990s.  He would vomit several times daily for no apparent reason.  He complained of pain in his left side and low back.  He was not the same after returning from Iraq in 2005.  He did not talk much of that tour of duty but cried a lot and had nightmares.  He had rashes and bumps on his arms.  She had now learned that he had skin cancer.  She was surprised that during service there had been no follow-up upon finding that the Veteran had a tumor on his neck and a possible tumor in his stomach.  Physicians at Duke University had told her that the Veteran's left renal tumor had been present for years.  The tumor was the size of a football.  She believed that this would have been detected had he received proper follow-ups during service.  

The Veteran's death certificate shows that he died on February [REDACTED], 2009 as a result of renal cell carcinoma.  There was no autopsy.  

In VA Form 21-4138, Statement in Support of Claim, in January 2009 the appellant stated that the Veteran had not been well since the 1990s.  He would vomit several times daily and had low back pains.  He had not been the same since returning from overseas service in Iraq in 2005.  He cried a lot, had nightmares, and moved violently when asleep.  He had rashes and bumps on both arms, and they had learned that he had skin cancer.  She had found that during service there had not been a follow-up when it had been discovered that he had a tumor on his neck and a possible stomach tumor.  After service it had been found that he had a tumor grow out of his left kidney.  She believed that this renal cancer would have been discovered if he had had follow-ups during military service

In January 2009 the RO requested information from the Defense Personnel Record Image Retrieval System (DPRIRS) as to the Veteran's report of having experienced weekly mortar attacks while with "HHC 1st 252 AR 30th HSB" at "FOB Cobra" in Iraq in the fall of 2004, having been stationed there from February 29, 2004, to January 11, 2005.  A response from DPRIRS shows that the Department of Defense attack list recorded nine mortar, rocket or indirect fire attacks against Forward Operating Base (FOB) Cobra between April 12th and June 14th 2004.  There were no casualties or damage reported in those attacks.  

In January 2009 the RO requested information from DPRIRS as to the Veteran's report of having been on convoys and experienced "IED" attacks about 5 miles out of the compound at Rocky Road Check Point near FOB Cobra in Iraq in the fall of 2004.  

A response from DPRIRS reflects that while in Iraq the Veteran's unit had a casualty, named by the Veteran, who was wounded on April 23, 2004 (not September 2004) while on convoy when his vehicle was struck by an IED, along with another (unnamed) casualty but both were returned to duty on April 24th 2004.  Also FOB Cobra received two 57 mm. rockets on April 13, 2004 with no casualties reported.  On April 23rd his unit reported an IED attack on their convoy near FOB Cobra which wounded two soldiers and caused minor damage to a vehicle.  On September 19, 2004 there was an attack by one 57 mm. rocket on FOB Cobra which failed to detonate.  

In January 2009 the RO made a Formal Finding of the Unavailability of Service Treatment Records for the Veteran's service from October 1, 2003, to March 11, 2005.  The steps taken to locate those records were set forth and it was concluded that all efforts to obtain the information had been exhausted, and that further attempts would be futile.  The Veteran was notified of this by letter that same month.  

Of record are letters of April 20, 2009 and May 21, 2009 from the Defense Finance and Accounting Service Retired and Annuity Pay to the RO stating that the appellant, annuitant, became entitled to Survivor Benefit Plan (SBP) annuity on February [REDACTED], 2009.  In order to ensure proper payment of the annuity it had to be known if the appellant was entitled to the VA's Dependency and Indemnity Compensation (DIC).  If it was determined that there had been any SBP overpayments to the annuitant based on VA DIC entitlement, that office would notify the RO of the amount of money which needed to be recouped from the annuitant's DIC.  

At the April 2013 videoconference the appellant indicated that many of the claims, other than for a psychiatric disorder and TBI, were related to the Veteran's terminal renal cancer, which had metastasized to multiple areas.  Pages 4 and 5.  

As to the claim for service connection for PTSD, the service representative stated that the Veteran was awarded decorations indicative of combat, in that his DD 214 shows that he was awarded the Bronze Star and, for his service in Somalia, he was awarded a "combat patch."  It was also stated that "his stressors were verified as to an incident relating to an IED."  Page 5. The representative stated that the RO had denied the claim because there was a diagnosis of depression but no diagnosis of PTSD but it was argued that depression was a symptom of PTSD and "should have been considered under posttraumatic stress, as well."  Page 5.  The representative argued that the Veteran's award of the Bronze Star was for participation in combat which would be verified in the Veteran's service personnel records.  Page 6.  It was also stated that a Sergeant C.O. being a casualty was verification of at least one of the Veteran's stressors.  Page 7.  

As to the claim for service connection for psychiatric disability, including PTSD, the Veteran had been restless, and at times violent, when sleeping.  He had become withdrawn and spoke of his having been subjected to rocket or mortar attacks, as well as events related to a family of civilians when he was on guard duty.  Page 9. 

As to service connection for renal cancer it was argued that the Veteran's military occupational specialty relating to water purification caused him to be exposed to various toxins or carcinogens, according to a "technical manual, 5-813-3" dated September 16, 1985 for the U.S. Army and the U.S. Air Force, and some of these substances had a direct effect on human kidneys.  Page 10.  The service representative argued that there were three (3) possible causes of the Veteran's terminal cancer and these were the chemicals to which he was exposed as a water technician, his exposure to an IED, and to burning fields without protection by use of a gas mask.  Pages 10 and 11.  

It was argued that service records were "flooded" with symptoms that could have been manifestations of the Veteran's terminal cancer.  These included a mass on his neck, an abdominal mass, and his having had fevers, upset stomach, and chronic fatigue.  Page 11.  It was argued that a private physician had reported that the Veteran's cancer had been present for a substantial time prior to the Veteran's death.  Page 11.  Also, when the tumor was eventually detected it was very large and had metastasized to multiple areas, including bones and joints, and that the inservice complaints of joint pains were, in essence, early symptoms of this metastasizing of his cancer.  Pages 11 and 12.  

The appellant testified that she had noticed that the Veteran had headaches, severe fatigue, and vomiting.  Page 14.  He had had erectile dysfunction, which the service representative argued could have been due to metastasis of his cancer decreasing the blood supply.  Page 14.  It was argued that the Veteran's hypertension was a result of his renal cancer.  Page 15.  Also, the cancer had metastasized to his ribs, resulting in rib fractures.  

The service representative stated that the RO had found that the Veteran's hypertension had been found prior to his second period of active duty.  Page 15.  The appellant testified that hypertension had first been found in about January 2008 or about two month before it was found that he had renal cancer.  Page 16.  As to a UGI disorder, it was contented that the service records of stomach pain or flu symptoms were early manifestations of an abdominal mass detected during service in 2001 which, it was argued, was a manifestation of a metastasis of the terminal renal cancer.  Pages 17 and 18, and 24.  As to claimed knee and ankle disabilities, the Veteran had had some inservice injuries but it was also possible that the renal cancer had metastasized to these areas.  Page 18.  The cancer had also metastasized to the Veteran's skull and spleen.  Page 19.  It was believed that the Veteran's inservice complaints of back pain represented a site of metastasis of the renal cancer.  Page 21.  

The appellant stated that the Veteran's treating physician, Dr. W. had been unable to state exactly how long the Veteran's cancer had been present before it was detected but that, based on the size of the tumor when detected, it had been present for years.  Page 21.  The representative stated that the Veteran had had an inservice head injury, but it was unclear whether his memory loss was due to the head injury or to his fatal cancer.  

At the videoconference additional evidence was submitted.  This included information from the Internet website Wikipedia addressing renal cell carcinoma.  This information indicates that recent studies had revealed that the type of cancerous cells and aggressiveness of the condition were closely related, with some cells appearing to be clear.  Clear cells were thought to be the least likely to spread and usually responded more favorably to treatment.  However, most tumors contained a mixture of cells.  The most aggressive stage of renal cancer was believed to be one in which the tumor was mixed, containing both clear and granular cells.  Additional information submitted from Wikipedia indicates that the classic triad of initial symptoms were hematuria (blood in urine), flank pain, and an abdominal mass, and this triad occurred in only 10 to 15 percent of cases and was generally indicative of more advanced disease.  

Also submitted was information from Wikipedia indicating that there were varying types of IEDs.  Some were simply explosive in nature.  However, some contained toxic chemicals or biologic agents to create a "primary patho-physiological toxic effect."  Some were incendiary and some incorporated radioactive materials.  Also submitted were over 100 pages of information from other sources as to the different chemicals and substances used in military water treatment plants.  Also submitted was information as to the appellant's income from 2010 to 2012.  

The appellant also submitted a copy of a 70 page September 1985 "Army TM [Training Manual] 5-813-3, Air Force AFM 88-10, Vol. 3, Water Supply, Water Treatment."  

By letter of March 12, 2015, the RO requested that the appellant have Dr. P. W. clarify his statement that the Veteran's renal cancer had likely been present for years.  Specifically, whether it was as likely as not that the cancer had its onset during either of the Veteran's periods of active service.  

Later in March 2015 the appellant's Congressional representative submitted a copy of a letter by the appellant in which she stated that Dr. W. had refused further speculation at the time of the Veteran's 2008 surgery.  But, as to the question of whether it was a 50 percent probability or greater that the tumor was incurred during service in the Army, Dr. W. had "stated as much in his opinion."  She believed that the Veteran's tumor could have been caused by exposure to "work-related chemicals" as a Water Treatment Specialist during two tours in Iraq.  

Subsequently, the appellant sent duplicate copies of STRs, some of which reflect her handwritten annotations suggesting that the STRs were indicative of the presence of cancer.  

Of record is a September 2015 report of a VA physician that reviewed the Veteran's record for the purpose of rendering medical opinions to some of the queries posed in the 2014 Board remand.  Specifically, whether the Veteran's renal cell carcinoma was as likely as not etiologically due to his exposure to toxins/ chemicals during the performance of his military occupational specialty of water treatment specialist and/or due to his exposure to improvised explosive devices, rockets, and mortars during his service in Iraq and, if so, whether it was as likely as not that the renal cancer metastasized to any other body part, including his ankles, knees, wrists, skull, ribs, and upper gastrointestinal system, or caused erectile dysfunction, splenectomy or hypertension.  Also, the opinion addressed whether it was it at least as likely as not that the Veteran had a disability of the ankles, knees, wrists, skull, ribs, or UGI system, and had erectile dysfunction, hypertension, or a disability of the spleen that was manifested in or was otherwise related to service, prior to his death.  

The VA physician reported that she had reviewed all available hard copy records, and well as electronic records.  She also reviewed the transcript of the videoconference, and reviewed a broad amount of medical literature with reference to the case, and initially cited to five Internet sources but also cited to additional Internet sources throughout the opinion.  In the report it was stated that: 

It is found veteran c/p back pain in separation examination after his first tour (1996), however, no continuity/chronicity was found after that. There is another documentation of back pain in separation next tour (2003-2005), no documentation of back pain in large private medical records after this.  

In 2005, postdeployment questionary [sic], veteran documents 'keratosis, need f/u with dermatology', and 'back pain'.

Veteran does have an admission in 2000 to observation due to Upper GI pain and blood in stools, which was studied and by EGD and Colonoscopy at[t]ributed to gastritis and hemorrhoids, and treated accordingly.  No continuity of this symptoms [sic].

[The VA physician] was unable to find in SMR [service medical records] any symptom that could be at[t]ributable to Kidney Cancer.  

Veteran is diagnosed with Left Lower Lobe pneumonia (LLL Pneumonia) in Dec 2006, when CT thorax is done. Treated with antibiotics. 

Veteran is seen in 6/2008 for f/u of HTN, still having spikes of HTN.

In August 26th 2008 veteran c/o left testicular pain, and hematuria, and he is thought to have kidney stone.  Pain medicine is given, veteran improved, but 2 days later he come [sic] back to the EC with diaphoresis, right flank pain, SOB [shortness of breath], and abdominal pain.  H[...] S[...], MD sees him at the EC, CT thorax and abdomen is requested and a mass is found in his Left kidney (first visualization of this mass).  Also PE is found after work up.  Renal Cell carcinoma was diagnosed.  Veteran underwent nephrectomy.  Unfortunately, by the time of the diagnosis, the veteran had bone metastasis to ribs, and skull.  All the notes in 2008 (by the time of diagnosis of cancer) read patient was previously healthy, with PMH [personal medical history] of HTN [hypertension], ED, BPH [benign prostatic hypertrophy], Dyslipidemia.  Veteran used to smoke 2ppday for 30 years.

Renal Cell Carcinoma is the most common type of renal cancer.  Unfortunately [] most of the time, by the time of the diagnosis, it is advanced, because it is a type of cancer that do[es] not give symptoms, until advanced as in this case.  RCCs were diagnosed only after they have become quite large or symptoms of flank pain, blood in the urine, or palpable mass in the abdomen developed.  But fortunately, most RCC are now found incidentally (during evaluation of unrelated medical problems) by imaging studies such as ultrasound, CAT scan, or MRI.  Unluckily in this veteran there was not [sic] incidental finding.  Causes and risk factors of RCC can be summarized as noted in the cite: 

"Smoking

About 30% of RCC in men and about 25% in women may be due directly to smoking. 

Smoking doubles the risk of developing RCC. 

Asbestos workers

Some studies suggest that work exposure to asbestos increases the risk of RCC.

Cadmium exposure

Some studies suggest that work exposure to cadmium may increase RCC risk.  Cadmium may also increase the cancer-causing effect of smoking.

Diet and weight

Some studies find a greater risk of RCC in people who are overweight and those who eat a high-fat diet. 

Age

Most RCCs occur in adults between the ages of 50-70 years.  They are rare in children and young adults.

Gender

RCC is twice as common in men than in women."  https://www.cornellurology.com/clinical-conditions/kidney-cancer/kidney-cancer-causes-risk-factors/

Kidney cancer is one of the type[s] of cancer for which it has been found inadequate/insufficient evidence of an association with Gulf War Exposure to toxics.  No definitive association has been done for any of the toxics for which this veteran was exposed.  Although some studies has been done and has shown in small cohorts some link, this is not conclusive.  The most likely cause of renal cell carcinoma in this patient is his smoking history.

Also to say that the cancer had its onset 3 years before when veteran was still in service is speculative.  Although cancer can have an indolent course at the beginning, it is also true that some cancer can be very aggressive and grow very fast.  'ccRCC is more likely to present with advanced T stage, metastatic disease, and higher grade' http://www.europeanurology.com/article/S0302-2838(14)00410-2/fulltext/understanding-pathologic-variants-of-renal-cell-carcinoma-distilling-therapeutic-opportunities-from-biologic-complexity.  

ccRCC is clear cell renal cell carcinoma, the type of renal cancer this veteran has.  Based on this, it is not necessary that the cancer was there 3 years before diagnosis.  Based on the type it is actually unlikely that the cancer onset is 3 years before, due to the aggressiveness pattern.  

Metastasis of renal cell carcinoma, ankle problem, knee problem, wrist problem, skull problem, ribs problem, upper GI system problem, ED, Hypertension, spleen problems: are claimed as related to the renal cancer.  From those, the metastasis to ribs, spleen and skull are very well described in the case, however no mention of ankle, knee, wrist problems as metastasis from the cancer.  Upper GI problems were described in 2000, [the VA physician] was unable to find any other problem regarding [] this.  And this was very unlikely the onset of the renal cancer.  It was found to have gastritis and hemorrhoids, and veteran improved after treatment.  ED is also very unlikely a presentation of the renal cancer, it is most likely related to his smoking use.  Renal cancer does not [pr]esent as ED.  HTN reasonable could be consequence of the kidney cance[r].  Due to the size [of the tumor], it was compressing the renal artery and this could cause increase of blood pressure.  Although also many other factors could play a role in developing of HTN (Obesity, smoking), there is a possibility that the renal cancer found months after onset of HTN could be the cause.  

No documentation of low back pain after 2005.

Based on the foregoing, the VA physician concluded that: 

(1) It is less likely than not that the Veteran's renal cell carcinoma is etiologically due to his active service from November 1983 to June 1996, or his service from October 2003 to March 2005 due to exposure to toxins/ chemicals during the performance of his military occupational specialty of water treatment specialist and/or due to his exposure to improvised explosive devices, rockets, and mortars during his service in Iraq.

(2) Is it less likely than not that the Veteran had a disability of the ankles, knees, wrists, skull, ribs, or upper gastrointestinal system, and had erectile dysfunction, hypertension, or a disability of the spleen that was manifested in or was otherwise related to service, prior to his death.  

Rationale: No evidence of chronic problem with any of the above mentioned system in either SMR or PMR [private medical records].  See above.  

(3) Veteran's LOW BACK CONDITION is less likely than not either incurred or caused by or a continuation of the symptoms he experienced that occurred while in service.  

Rationale: No documentation of low back problem after 2005.  

In October 2015 a VA staff psychiatrist reviewed the Veteran's record for the purpose of rendering medical opinions to some of the queries posed in the 2014 Board remand.  Specifically, whether: 

(1) Is it at least as likely as not that the Veteran had symptomatology that satisfied the required criteria under DSM-IV for a diagnosis of PTSD or any other psychiatric disorder, as defined under 38 C.F.R. § 4.125 prior to his death? The examiner is advised that the Veteran's claimed stressors of exposure to improvised explosive devices, rockets, and mortars during his service in Iraq is sufficiently corroborated.

(2) If the Veteran met the criteria for a diagnosis of PTSD, the examiner is directed to ascertain whether the corroborated stressors were adequate to support the DSM-IV diagnosis of PTSD and whether the Veteran's symptoms were related to the claimed stressors.

(3) If the Veteran met the criteria for any other psychiatric disorder prior to his death, is it at least as likely as not that the identified disorder is etiologically related to his service from November 1983 to June 1996, or his service from October 2003 to March 2005? The examiner must address whether it is at least as likely as not that the Veteran presented the prodromal signs of any diagnosed psychiatric disorder, other than PTSD during service.

(C) Is it at least as likely as not that the Veteran had residuals of a head injury including memory loss that was related to any incident in service, prior to his death?  

The VA staff psychiatrist reported that he had reviewed the electronic and hard copy C-file records, including service medical records, the transcript of the hearing and clinical VA records.  In the report it was stated that:

Regarding the question of PTSD, it appears at least as likely as not that the veteran was exposed to several traumatic incidents which would qualify as stressors for a PTSD diagnosis under either DSM-IV or DSM 5.  Supporting a diagnosis of PTSD is the statement of the veteran's wife, giving numerous examples of behavior such as hypervigilance, agitation, waking from nightmares in a state of panic, etc.  Unfortunately however, the veteran denied any such symptomatology on questionnaires which are documented in the medical record.  He also denied any mental health issues on post- deployment questionnaires.  There is also no documentation of a diagnosis of PTSD by any qualified mental health professional.  The symptoms noted by the veteran's wife are consistent with, but not sufficient, in themselves, to establish a diagnosis of PTSD.  Therefore, it cannot be stated with any medical certainty that it is at least as likely as not that the veteran suffered from PTSD as a result of the traumatic experiences he had, since offering a diagnosis of PTSD at this time would be impossible without resorting to mere speculation because of lack of supporting medical evidence.  

Regarding the question of any other psychiatric diagnosis, there is ample documentation in the record to support a diagnosis of at least unspecified depressive disorder.  The veteran was in fact treated for depression with antidepressant medication shortly before his death in the VA system.  However the depression was in the context of dealing with his terminal cancer diagnosis and there is no evidence that the depression was significantly related to other issues which occurred either during or outside of military service.  It is at least as likely as not that the veteran was suffering from depression secondary to his severe medical issues and poor prognosis.  There is insufficient evidence to state that the veteran suffered from depression because of anything which occurred while he was on active duty, including exposure to the conceded stressors.  However, if it is determined that the renal cancer was a service-connected issue, it is at least as likely as not that the veteran's depressive symptomatology is secondary to the cancer diagnosis and would qualify as a secondary service-connected issue. 

Regarding residuals of traumatic brain injury, although the veteran did have exposure to at least one IED blast, there is no evidence that the veteran met the criteria for a traumatic brain injury at that time, since there is no documentation of loss of consciousness, alteration of consciousness or amnesia for the event that are required for such a diagnosis.  There is notation of some complaints of attention, concentration and memory issues in the service medical record but it is unclear whether or not these were persistent issues nor is it clear what the etiology of these issues may have been.  There is no cognitive disorder diagnosis listed or any evidence that the memory concentration or attention issues were violated [sic] by a competent mental health professional and associated with any mental health or neurologic diagnosis.  Therefore it is less likely than not that the veteran suffered a TBI while on active duty.  

Accrued Benefits

A claim for accrued benefits is derivative in nature.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the United States Court of Appeals for the Federal Circuit (hereafter Federal Circuit) held that, together, 38 U.S.C.A. §§ 5101 and 5121 compel the conclusion that for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to accrued benefits under existing ratings or decisions (comporting with Zevalkink that an "accrued benefits claim is derivative".  

Thus, where there was a claim pending on the date of the Veteran's death, there may legally be a claim for accrued benefits if, as here, the accrued benefits claim is timely filed.  38 U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c).  A claim for dependency and indemnity compensation (DIC) filed within one year after the veteran's death is deemed to include and 'shall also be considered' a claim for accrued benefits under 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.1000(c).  Satchel v. Derwinski, 1 Vet. App. 258, 259 (1991); Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992) and Shields v. Brown, 8 Vet. App. 346 (1995).  

Principles of Service Connection

Establishing service connection on a direct basis generally requires medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, not every manifestation of joint pain, or any urinary findings of casts, during service will permit service connection for arthritis or nephritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

In service connection claims, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which a claimant served, military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, cancer, and cardiovascular-renal disease, which includes hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § .303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90. See 38 C.F.R. § 4.104, Diagnostic Code 7101.

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Where the STRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Radiation Exposure

In addition to the multitude of putative chemical and toxins to which it is contended that the Veteran was exposed, the Veteran had alleged prior to his death that he was exposed to "Uranium."  No description of the circumstances of such exposure was provided by the Veteran, nor has such been provided by the appellant.  There is no rational explanation offered as to why he would have been exposed to radioactive material when working during service in water treatment facilities.  However, by submission of various articles the appellant appears to suggest the possibility that the Veteran may have been exposed to radioactive material which was somehow incorporated into an IED.  Other than this sheer speculation, there is no evidence even suggesting that the Veteran was ever exposed to ionizing radiation during any period of military service.  

In this regard, service connection may be granted for claimed to be attributable to in-service ionizing radiation exposure in one of three ways: (1) pursuant to the presumption of service connection for radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d); (2) by meeting certain conditions specified in 38 C.F.R. § 3.311(b) for radiation-exposed veterans with radiogenic diseases; or (3) by satisfying the elements of direct service connection.  

To establish presumptive service connection under the first method, the claimant must be (1) a radiation-exposed veteran and (2) diagnosed with one of the radiogenic diseases recognized by section 1112(c)(2).  Here, the claimed renal cancer is not among the diseases listed under § 3.309(d)(2)(ii).  A second method for developing and establishing service connection for radiation claims involving radiogenic diseases is set forth in the special procedures created by VA in 38 C.F.R. § 3.311.  As to this, kidney cancer is listed as a radiogenic disease under § 3.311(b)(2)(xii).  However, in this case the Board finds that the Veteran did not engage in a radiation-risk activity.  See 38 C.F.R. § 3.309(d)(3).  Accordingly, development of this case in accordance with the special procedures in 38 C.F.R. § 3.311 is not warranted.  

Persian Gulf Undiagnosed Illness or Medically Unexplained Chronic Multi-Symptom Illness

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

The Board concedes that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf War veteran for purposes of this decision. 

"Persian gulf syndrome" is not a disease entity currently recognized by VA or within the medical community.  60 Fed. Reg. 6661 (February 3, 1995).  

Under 38 C.F.R. § 3.317, compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a) (emphasis added).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War illnesses may still apply.  

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (emphasis added).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  

Cause of Death

In a claim of service connection for the cause of the Veteran's death, i.e., Dependency and Indemnity Compensation (DIC), evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

DIC is also awarded if the veteran's death can be service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is, service connection for the cause of the Veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that a fatal disease or injury was actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to a veteran's death, was either the principal or a contributory cause of death.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


Reasonable Doubt

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001). 

Renal Cell Carcinoma, For Accrued Benefits Purposes

It is undisputed that the Veteran's fatal renal cell carcinoma was first detected in 2008, several years after his March 2005 discharge from his last period of active duty.  It is argued that various bodily symptoms during his two periods of active service were manifestations of either the onset or the active process of his renal cancer or symptoms of such cancer having metastasized to various parts of his body.  Also, it is argued that he had a tumor on his neck and in his stomach which were the earliest manifestations of his renal cancer, and that the renal cancer was caused by exposure to various chemicals or toxins from his work as a water treatment specialist or from IEDs, or from radioactive material from IEDs.  

As to this, the appellant has placed great emphasis on the statement of Dr. W. that while there is certainly biologic variability, the size of the renal lesion "strongly" suggested it had been present for years.  Dr. W.'s statement suggests that it was present during service by virtue of having stated that it was "regrettable" that it was "not picked up" during military service when it could have been managed with less extensive surgery.  However, Dr. W. gave no indication that he was aware of when the Veteran's military service had ended or the length of time between the Veteran's discharge from his last period of military service and when the renal cancer was first detected.  Without it being clear that Dr. W. was aware of these matters, it is unclear exactly how Dr. W. could suggest that the renal cancer could have been "picked up," i.e., detected, during active service.  Indeed, and significantly, Dr. W.'s statement makes virtually no reference to the Veteran's having been exposed during service to any chemicals, toxins, or radioactive material as being causative or even contributory in the Veteran developing his fatal renal cancer.  Thus, the Board must conclude that Dr. W.'s comment concerning the possible detection of renal cancer during service is little more than speculation.  Similarly, Dr. W. made no reference to the Veteran having had any of the other conditions for which service connection is claimed as having been a symptom or manifestation of renal cancer, or even a manifestation of a metastasis of renal cancer during service.  The Board has considered the lay evidence of the Veteran's bodily aches and pains during service as possible indicators of his renal cancer having been present and, also, having metastasized to such locations during his active service.  However, while lay evidence is competent as to what the Veteran experienced, i.e., aches and pains, such evidence is not competent to establish the etiology of such sensations, much less to document that such were manifestations of a renal cancer or metastases during service.  More to the point, postservice imaging studies document only that the renal cancer had metastasized to two of the Veteran's ribs and his skull.  

Compared to Dr. W.'s statement, a VA physician's opinion, rendered after a review of the entire record unlike Dr. W.'s opinion, considered whether any of the other conditions for which service connection is claimed were an inservice symptom or manifestation of renal cancer, or even a manifestation of a metastasis of renal cancer during service and answered such matters in the negative.  Indeed, the VA physician reported that generally renal cell cancer, the most common type of renal cancer, progressed so rapidly that most often by the time of the diagnosis, it was in an advanced stage, because it was a type of cancer that did not give symptoms until advanced, as it was in the Veteran's case.  

The VA physician noted that renal cell cancer was usually diagnosed after certain symptoms, e.g., flank pain and hematuria, were found or incidentally during evaluations of unrelated medical problems by imaging studies.  It was noted that in this case, there had been no incidental evaluation and imaging studies.  This indicates that the Veteran's flank pain of which he complained of having for 2 weeks when hospitalized in August 2008, and during which hospitalization he was found to have renal cancer, could represent the early manifestation of symptomatology of his renal cancer.  However, this is more than three years after service.  Even though, as noted, such renal cancer generally produces few symptoms, at least in the early stages.  

The VA physician proceeded to address potential causes of renal cancer, again unlike Dr. W.  The VA physician concluded that the Veteran's long history of smoking cigarettes was the most likely cause of his renal cancer, which was more common in men than in women, and that there was no definitive association between that cancer and the toxins to which the Veteran was exposed.  While the VA physician did not specifically address the size of the tumor when it was found, as did Dr. W., interpreted fairly, the VA physician stated that the renal cancer had an aggressive course and that it was not necessary that such cancer have been present 3 years before the diagnosis and that to so conclude would be speculative.  This may account for the somewhat speculative comment of Dr. W. in stating that "certainly there was biologic variability."  The VA physician's opinion is unrebutted that the Veteran's UGI problems in 2000 were due to gastritis and hemorrhoids and that ED was most likely due to smoking, with neither representing the onset of the Veteran's renal cancer.  Also, even if hypertension predated the detection of the renal cancer by about 6 months, as suggested by the postservice private clinical records and the VA physician's opinion, this would not antedate the renal cancer to a time within one year after discharge from the Veteran's last period of military service.  

The references to the Veteran not having had renal cancer for three years prior to its diagnosis would preclude such cancer having existed during service.  However, because renal cancer is a chronic disease, there is a one year presumptive period and, so, consideration must be given to whether it manifested within one year of the March 2005 discharge from the last period of military service.  As to this, the VA physician stated that based on the type of cancer, i.e., clear cell renal cancer, it was unlikely that this cancer's onset was three years prior to its diagnosis because of the aggressive nature of that cancer.  Moreover, it is shown that he had the earliest symptoms of flank pain and hematuria which only shortly preceded the first diagnosis of renal cancer, more than three years after active service.  Even the onset of hypertension 6 months prior to the detection of renal cancer would not antedate the onset to a time within one year after the March 2005 discharge from service.  

Additionally, the Veteran had an acute episode of pyelonephritis, when he had right flank pain and right testicular pain, in 1998.  However, this was not only an acute episode which is not shown to have resulted in any residual disability, it was also at a time between the Veteran's two periods of active service, and more than one year after discharge from his first of two periods of active service.  Moreover, it is not shown to have been an early manifestation of the aggressive renal cancer which first manifested a decade later in 2008.  

According, for the reasons and bases set forth, the Board concludes that the preponderance of the evidence is against finding that service connection for renal cell carcinoma, for the purpose of accrued benefits, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

An Acquired Psychiatric Disorder, Including PTSD, For Accrued Benefits Purposes

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

As to the third requirement for PTSD, the existence of an in-service stressor, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD.  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The new 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 (2010) (July 13, 2010).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor is related to the veteran's fear of hostile military or terrorist activity.  Id.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Here, the Veteran's combat related stressors have been confirmed.  The Veteran never received a diagnosis of PTSD during his lifetime, although the Board is cognizant that due to his terminal illness he was unable to attend a VA psychiatric examination which was for the purpose of assessing the presence and etiology of any psychiatric disorder.  

The Board has considered the lay evidence that the Veteran's behavior changed after his overseas military service.  However, "PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (comparing the relative impact of the provisions of 38 C.F.R. § 3.304(f) and the competency of lay evidence as set forth in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007 and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006)).  In this case, the lay evidence that the Veteran had PTSD does, in fact, stand alone.  

The only competent clinical evidence addressing whether the Veteran actually had, i.e., could have been diagnosed with PTSD, is the October 2015 opinion of a VA staff psychiatrist.  Unfortunately, that opinion is negative and, as such, weighs against the claim.  That staff physician conceded, as has the RO and the Board, that the Veteran experienced inservice stressors.  The opinion even considered lay evidence in support of the claim for service connection for PTSD.  It was found that the lay evidence, while consistent with PTSD, (a) was not supported by other contemporaneous evidence as to psychiatric symptoms; (b) was not sufficient to establish a diagnosis of PTSD; and (c) and there was never a diagnosis of PTSD by any qualified mental health professional.  Consequently, the VA staff psychiatrist concluded that it could not be stated with any medical certainty that it was at least as likely as not that the Veteran had PTSD as a result of the traumatic experiences he had, and that a posthumous diagnosis of PTSD would be impossible without resorting to mere speculation because of lack of supporting medical evidence.  

In addressing whether the Veteran had any other form of acquired psychiatric disability, the VA staff physician concluded that he had a depressive disorder but that the etiology of such disorder was the circumstance of the Veteran having a terminal illness.  In fact, it was found that there was no evidence that the depression was significantly related to other issues which occurred either during or outside of military service.  The opinion even addressed whether inservice stressors played a role in the development of the Veteran's depression and concluded that there was insufficient evidence to find that he had depression because of anything which occurred while he was on active duty, including exposure to the conceded stressors.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for an acquired psychiatric disorder, including PTSD, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Head Injury Residuals Manifested by Memory loss, Claimed as TBI, For Accrued Benefits Purposes

As with the claim for service connection for an acquired psychiatric disorder, including PTSD, the only competent clinical evidence addressing whether the Veteran actually had TBI residuals, including memory loss, from a head injury is the October 2015 opinion of a VA staff psychiatrist.  Unfortunately, that opinion is negative and, as such, weighs against the claim.  

The VA staff psychiatrist conceded that the Veteran had been exposed to at least one IED.  However, there was no documentation of an actual head injury at that time, and no documentation of (a) loss of consciousness, (b) alteration of consciousness or (c) amnesia for the event, which were required for such a diagnosis.  While the VA staff psychiatrist observed that while within the service records there were some complaints of attention, concentration, and memory issues it was unclear whether these were persistent issues and it was not clear what the etiology of these issues may have been.  That staff psychiatrist found it significant that no cognitive disorder was ever diagnosed and, equally important, that the memory concentration or attention issues were not documented [referenced in the opinion as "violated"] by a competent mental health professional and associated with any mental health or neurologic diagnosis.  

Based on this analysis, the October 2015 VA staff psychiatrist concluded that it was less likely than not that the Veteran had a TBI while on active duty.  The Board finds the October 2014 VA staff psychiatrist's opinion to be persuasive.  And, in fact, it stands unrebutted by any other medical evidence of record and outweighs the speculative lay evidence to the contrary.  Based on this, the Board finds that the preponderance of the evidence is against the claim for head injury residuals, including memory loss, claimed as TBI, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Bilateral Ankle Disability, Bilateral Knee Disability, and Bilateral Wrist Disability, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

During service the Veteran had several acute injuries of various joints but other than the service-connected residuals of a right 5th metacarpal fracture, he was not shown to have had chronic residuals from these acute injuries.  Also, he was at one time worked-up for a possible systemic musculoskeletal disease process and at one time he even took medication for such.  However, after repeated evaluations no chronic systemic musculoskeletal disease was ever identified.  

On the other hand, rather than claiming service connection for a systemic disease process, it is claimed that the Veteran's various complaints of pain in his joints and musculoskeletal system were early manifestations of renal cancer which had metastasized within is musculoskeletal system.  Weighing against this lay speculation is the opinion of the September 2015 VA physician that reviewed all of the evidence of record and concluded that it was less likely than not that the Veteran had a disability of the ankles, knees, and wrists that was manifested in or was otherwise related to service.  The rationale was that the metastasis of the Veteran's renal cancer to his ribs and skull were very well described in the evidence but there was no indication that ankle, knee, and wrist problems were manifestations of metastasis from the renal cancer.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral ankle disability, bilateral knee disability, and bilateral wrist disability, including as secondary to renal cell carcinoma, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

UGI disorder, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

During the Veteran's first period of active duty he was seen on several occasions for viral or flu symptoms.  

At the videoconference it was contented that the Veteran's stomach pain or flu symptoms were early manifestations of an abdominal mass detected during service in 2001 which, it was further argued, was a manifestation of a metastasis of the terminal renal cancer.  Pages 17 and 18, and 24.  As to this, records during his second period of active duty show that in December 2000 and January 2001 he had been seen for what was suspected to be either stomach parasites or a tumor.  It must be noted that at these times the Veteran was not on active duty.  In any event, it was later noted, in October 2003, that he had been treated for stomach pain in 2001 which was either for polyps or parasites but that this had now resolved and he had no further problems.  

Also, the opining VA physician in September 2015 stated that that Veteran had been observed for UGI pain and for blood in his stool in 2000, but that after appropriate studies this was found to be due to gastritis and hemorrhoids, and treated accordingly.  In fact, that opining physician stated that there was no continuity of these symptoms, from which the Board can only conclude that such problems resolved without residual disability.  

The VA physician in September 2015 concluded that it was less likely than not that the Veteran had a chronic UGI disorder that was manifested in or was otherwise related to service.  Moreover, there is no evidence that the Veteran has ever had peptic ulcer disease at any time.  Further, as service connection is not warranted for his renal cancer, service connection may not be granted for a postservice UGI disorder which was due to or even aggravated by renal cancer.  For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a UGI disorder, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).

Rib Fractures, Skull disability, and Splenectomy, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

There is no evidence of chronic disability of the Veteran's ribs, skull, and spleen at any time during his military service.  The evidence is undisputed that his postservice renal cancer metastasized to two of his ribs, resulting in pathologic fractures, and metastasized to his skull.  This was made abundantly clear in the November 2008 statement of Dr. M. who stated that the Veteran had had several bone lesions which were the sites of metastases from the primary site, i.e., the Veteran's kidney.  Indeed, Dr. M. repeated this, stating that these were not primary bone lesions but metastatic deposits from kidney cancer.  

While it was argued at the videoconference that the Veteran's renal cancer had also metastasized to the Veteran's spleen, see page 19 of the transcript, a close reading of the operative report of the Veteran's postservice nephrectomy shows that the Veteran's spleen was excised, i.e., removed, in order to facilitate excision of as much as was possible of the Veteran's renal cell cancer.  While the September 2015 opining VA physician did indicate that the Veteran's renal cancer had metastasized to his spleen, as stated, neither the operative report nor any other evidence of record indicates that there was any disease or abnormality of the Veteran's spleen which required that it be excised.  In short, the Veteran's spleen was removed at the convenience of the presiding surgeon and not because of any renal cancer or, as stated, any disease or abnormality of the Veteran's spleen.  

Moreover, inasmuch as service connection is not warranted for his renal cancer, service connection may not be granted for the Veteran's pathologic fractures of ribs or for any lesions of his skull due to metastasis of his renal cancer.  Thus, the preponderance of the evidence is against these claims, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

ED, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

At the videoconference it was argued that the Veteran's ED could have been due to his renal cancer decreasing his blood supply.  Page 14.  This argument finds some support in the September 2015 VA physician's opinion that because of the size of the Veteran's kidney tumor, there could have been some compression of the renal artery.  From this, the VA physician concluded that the renal cancer, found months after onset of hypertension, could be the cause of the hypertension, although the Veteran's obesity and smoking could also have played a role in the development and onset of hypertension.  Thus it appears that, analogously, the same argument is being made with respect to the Veteran's ED.  

However, even if the Veteran's renal cancer was the cause, either immediate or contributory, to the Veteran's development of ED, service connection is not warranted on the basis of secondary service connection, i.e., ED being proximately caused or aggravated by renal cancer, because service connection is not warranted for the Veteran's renal cancer.  The postservice private clinical evidence and the opinion of the VA physician demonstrated that the Veteran's ED had its onset at a time more than two years after his discharge from his last period of military service.  

Thus, inasmuch as service connection is not warranted for his renal cancer, service connection may not be granted for the Veteran's ED on any basis, including as being due to renal cancer.  Thus, the preponderance of the evidence is against the claim, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Hypertension, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

At the videoconference the service representative stated that the RO had found that the Veteran's hypertension had been found prior to his second period of active duty.  Page 15.  However, this is not shown by the record on appeal.  It was also argued that the Veteran's hypertension was a result of his renal cancer.  Page 15.  Significantly, the appellant testified that hypertension had first been found in about January 2008 or about two month before it was found that he had renal cancer.  Page 16.  The private clinical records indicate that when the Veteran's renal cancer was detected he had had, and been treated for, hypertension for only about 6 months.  The VA physician's opinion in September 2015 was that because of the size of the Veteran's kidney tumor, compression of the renal artery could cause an increase in blood pressure, such that the renal cancer, found months after onset of hypertension, could be the cause of the hypertension, although the Veteran's obesity and smoking could also have played a role in the development and onset of hypertension.  

Nevertheless, even if the Veteran's renal cancer was the cause, either immediate or contributory, to the Veteran's development of hypertension, service connection is not warranted on the basis of secondary service connection, i.e., hypertension being proximately caused or aggravated by renal cancer, because service connection is not warranted for the Veteran's renal cancer.  The postservice private clinical evidence and the opinion of the VA physician demonstrated that the Veteran's hypertension had its onset at a time more than two years after his discharge from his last period of military service.  

Additionally, the Veteran had an elevated diastolic blood pressure reading of 92 when he had an acute episode of pyelonephritis in 1998.  However, this was not only an acute episode which is not shown to have resulted in any residual disability, it was also at a time between the Veteran's two periods of active service, and more than one year after discharge from his first of two periods of active service, and there were no elevated blood pressure readings during his second period of active service.  

Thus, inasmuch as service connection is not warranted for his renal cancer, service connection may not be granted for the Veteran's hypertension on any basis, including as being due to renal cancer.  Accordingly, the preponderance of the evidence is against the claim, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Low Back Disorder, Including As Secondary to Renal Cell Carcinoma, For Accrued Benefits Purposes

During the Veteran's first period of service he was seen on two occasions, in 1985 and 1990, for complaints which included back pain.  However, on each occasion such complaints were when he had a flu or viral infection.  He was later seen for a low back muscle strain in 1991 but no chronic residuals are shown to have persisted after this.  Rather in 1996 the Veteran was seen and evaluated for a possible systemic musculoskeletal disease and while he was given medication for his complaints of pain, no actual systemic musculoskeletal disease was ever identified, and this includes X-rays in 1996 which, while suggesting sacroiliitis, found no erosive changes or osteophyte formations.  

Thereafter, it is not until 2005 that the Veteran is again shown to have complained of back pain but this was not reported to be associated with any injury, old or new, and the record does not demonstrate that it was associated with or due to any systemic musculoskeletal disease.  

As noted by an opining VA physician in September 2015, there is no documentation of low back pain after 2005.  After having reviewed the entire evidentiary record, the opinion from the physician concluded that a low back disorder was less likely than not either incurred or caused by or a continuation of the symptoms the Veteran experienced during military service.  

The medical opinion, rendered after a review of the entire record, is given greater probative value than the lay speculation of the Veteran having had a chronic low back disorder of service origin because of the opining physician's medical education, expertise, and knowledge.  Moreover, as that physician noted, the Veteran's renal cancer had metastasized to the Veteran's musculoskeletal system in only three places, which were to his skull and two ribs.  Thus, inasmuch as service connection is not warranted for his renal cancer, service connection may not be granted for the claimed disability on any basis, including as being due to renal cancer.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim, for the purpose of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Service Connection For Cause of Death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

The Veteran died in February 2009 due to renal cell cancer and at the time of his death service connection was in effect for tinnitus, rated 10 percent disabling and noncompensable ratings were assigned for service-connected bilateral hearing loss and residuals of a fracture of the right 5th metacarpal.  The appellant contends that the Veteran's death is nevertheless attributable to his active military service and that service connection should be granted for the cause of his death.  However, it is undisputed that the cause of his death was renal cell cancer and it is neither contended nor shown that his service-connected tinnitus, hearing loss, or right 5th metacarpal fracture residuals either caused or contributed to cause his death.  

Because service connection is not warranted for renal cell cancer, for the reasons explained above, service connection for the cause of the Veteran's death is not warranted.  To the extent that it may be asserted that the other disabilities for which service connection has been claimed may have contributed to his death, because service connection for these disabilities has been denied herein, service connection for the cause of the Veteran's death is not warranted.  


Nonservice-Connected Death Pension Benefits

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12- month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.

The appellant is the surviving spouse of the deceased Veteran and there are no dependents.  

For 2009 the VA allowed amount of income for spousal death pension is $7,933.00.  For that year her annual pension was $3,953.00 and other sources from Survivors Benefit Plan (SBP) and "DFAS" was $13,956.00.  According to her tax return, her medical expenses were $4,562.00.  Only medical expenses of more than $397.00 could be considered, which is 5 percent of $7,933.00, her maximum annual pension rate.  Thus, her income for VA purposes was greater than that allowable limit.  

For 2011 the VA allowed amount of income for spousal death pension was $8,219.00.  For that year her annual pension was $3,953.00 and other sources from SBP and "DFAS" was $14,256.00.  According to her tax return, her medical expenses were $4,562.00.  Only medical expenses of more than $410.00 could be considered, which is 5 percent of $8,219.00 for each year, her maximum annual pension rate.  Thus, her income for VA purposes was greater than that allowable limit.  

For 2012 the VA allowed amount of income for spousal death pension was $8,359.00.  For that year her annual pension was $3,953.00 and other sources from SBP and "DFAS" was $14,604.00.  According to her tax return, her medical expenses were $4,562.00.  Only medical expenses of more than $417.00 could be considered, which is 5 percent of $8,359.00 for each year, her maximum annual pension rate.  Thus, her income for VA purposes was greater than that allowable limit.

For 2013 the VA allowed amount of income for spousal death pension was $8,485.00.  For that year her annual pension was $3,953.00 and other sources from SBP and "DFAS" was $14,712.00.  According to her tax return, her medical expenses were $4,562.00.  Only medical expenses of more than $424.00 could be considered, which is 5 percent of $8,485.00 for each year, her maximum annual pension rate.  Thus, her income for VA purposes was greater than that allowable limit.  

For 2014 the VA allowed amount of income for spousal death pension was $8,485.00.  For that year her annual pension was $3,953.00 and other sources from SBP and "DFAS" was $14,952.00.  According to her tax return, her medical expenses were $4,562.00.  Only medical expenses of more than $424.00 could be considered, which is 5 percent of $8,485.00 for each year, her maximum annual pension rate.  Thus, her income for VA purposes was greater than that allowable limit.   

Although the RO did not specifically make findings as to the appellant's income in 2010, there is nothing in the record which indicates that her income for that year met the requirements for receipt of death pension benefits.  

Accordingly, the Board concludes that the appellant is not legally entitled to VA death pension benefits.  As explained above, even after reducing her income for unreimbursed medical expenses, the appellant's income exceeded the statutory limits for entitlement to death pension benefits in all of the annualized periods for which income was received.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that, where the law and not the evidence is dispositive, the claim should be denied due to lack of entitlement under the law.  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.  

ORDER

Service connection for renal cell carcinoma; for an acquired psychiatric disorder, to include PTSD; for residuals of a head injury manifested by memory loss, claimed as TBI; for a bilateral ankle disability; for a bilateral knee disability; for a bilateral wrist disability; for a UGI disorder; for rib fractures; for a skull disability; for splenectomy; for ED; for hypertension; and for a low back disorder for accrued benefits purposes, is denied.  

Service connection for the cause of the Veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


